Case 3:18-mj-OO715-BK Document 12 Filed 11/02/18 Page 1 of 2 Page|D 27
Ao 442 (Rev 11/11) Arresrwarram §§ "‘"' §§ ~"§ ’*f’” "§

 

 

 

rs §§ §§ ¢_.,;; "

 

for the

Northern District of Texas

United States of America

 

v. )
Helen Kim (1) ) oaseNo. 5118- MF» rli§ BK_
)
)
)
)
Defzndant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Helen Kim

 

who is accused of an offense or violation based on the following document filed with the court1

ij lndictrnent l:l Superseding Indictment El lnformation ij Superseding lnforrnation ij Complaint
El Probation Violation Petition l:l Supervised Release Violation Petition C|Violation Notice l:l Order of the Court

This offense is briefly described as follows:

from on or about September 7, 2018, to on or about October 30, 2018, Helen Kim and Danie| N|endoza Jr., as principals
and aiders and abettors, did use a facility in interstate and foreign commerce With the intent to promote and carry on an
unlawful activity, that is a business enterprise involving prostitution in violation of TeXas Penal Cu . 43.03, and

, in violation of 18

  

u.s.c. § 1952(3)(3) and 2.

idea ga it

City and state: Da|lasl Texas 'ENEE HARR|S TOLlVER, U. S. lV|a istrate Judge

Printea' name and title

 

 

 

 

 

Return

 

This warrant was received on (date) /<9[' 30{ /X , and the person was arrested on (daze) il l 1 *
at (city and state) §=ll¢_,/ ]o,_,_> 75£§ ]

Date: ll ‘ 735 w
Arresting oji`cer ’s signature

i{£mt G’»z&e~». Kp€sm¢ AQ&~<

Printed name and title

 

/0? 3 /LZS

 

Case 3:18-mj-OO715-BK Document 12 Filed 11/O2/18 Page 2 of 2 Page|D 28
AO 442 (Rev. ll/ll) Arrest Warrant

 

UNITED STATES DisTRiCT CoURT b

  

 

for the '“‘
Northern District of TeXas
United States of America
v. ) ,.. B [
Daniel iviendoza Jr. (2) ) ease No. §§ LS ~Md ° fl 15
)
)
)
)
Dejendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name ofperson ta be arresteaQ Daniel |\/|endoza Jr_ ,
who is accused of an offense or violation based on the following document filed with the court:

 

ij lndictrnent l:l Superseding lndictrnent ij lnformation [I Superseding Information d Complaint
ij Probation Violation Petition l:l Supervised Release Violation Petition |:lViolation Notice El Order of the Court

This offense is briefly described as follows:

from on or about September 7, 2018, to on or about October 30, 2018, Helen Kim and Daniel l\/|endoza Jr., as principals
and aiders and abettors, did use a facility in interstate and foreign commerce with the intent to promote and carry on an
unlawful activity, that is a business enterprise involving prostitution in violation of Texas Penal Code Sec. 43.03, and
thereafter performed and attempted to perform an act that promoted and established the unlawful , in violation of 18
U.S.C. § 1952(a)(3) and 2.

 

/0 30 ne l

 

y /
b lssukijé ojj‘i`cer ’s signature

City and state: Da|las, Texas RENEE HARRIS TOLIVER, U. S` lV| gistrate Judge

Printed name and title

 

 

Return

 

 

This warrant was received on (date) lOi §0{ iZ , and the person was arrested on (daie) ll l ig

at (city and state) :[:‘,,.`~B 'T”X %053
Date: fill tIX éQ/gé_iw
Arresting ojj'iCer ’s signature

KEr‘/H @z€€'~>»_ Sp€<uac_ A;,§.~ir'

Printed name and title

 

 

/U?Z/W<Y

 

 

